                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

John Hill,

      Plaintiff,

      V.                                     Case No. 2:19-cv-1242

Eric R. Aiden, ef a/.,                       Judge Michael H. Watson

      Defendants.                            Magistrate Judge Vascura

                              OPINION AND ORDER

      John Hill ("PlalntlfT), who Is proceeding without the assistance of counsel,

brings this action against The Ohio State University Marching Band, the Alumni

Group and Its attorney Eric Alden, and other John and Jane Does, alleging

copyright Infringement. The Magistrate Judge granted Plaintiffs motion to

proceed in forma pauperls and conducted an Initial screen pursuant to 28 U.S.C.

§ 1915(e)(2). The Magistrate Judge Issued a Report and Recommendation

("R&R") recommending dismissal of Plaintiffs Complaint for failure to state a

claim. EOF No. 7. Plaintiff filed a timely objection. EOF No. 8.

      Federal Rule of Civil Procedure 72(b)(2) provides that "[wjlthin 14 days

after being served with a copy of the recommended disposition, a party may

serve and file specific written objections to the proposed findings and

recommendations." Fed. R. Civ. P. 72(b)(2). "The district judge must determine

de novo any part of the magistrate judge's disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the magistrate judge

with instructions." Fed. R. Civ. P. 72(b)(3).

      PiaintifTs objection to the R&R is not weii-taken. Although difficult to

decipher, it appears that Plaintiff disagrees with the Magistrate Judge's

conclusion that he failed to state a claim. Upon de novo review, the Court finds

no error in the Magistrate Judge's weii-reasoned opinion. As the Magistrate

Judge explained, Plaintiff has already brought numerous cases alleging the same

allegations, to no avail. See R&R 4-5, ECF No. 7. The Court agrees with the

Magistrate Judge that PiaintifFs current Complaint "fails for the same reasons the

Sixth Circuit articulated in Hill v. Waters." Id. at 6.

      Accordingly, the Court ADOPTS and AFFIRMS the R&R. ECF No. 7. The

Court DISMISSES this action for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Clerk is DIRECTED to terminate this case. The Court

further CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3), that an appeal would not

be in good faith and that an application to proceed in forma pauperis on appeal

would be DENIED.

      IT IS SO ORDERED.



                                           nCHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT




Case No. 2:19-gv-1242                                                       Page 2 of 2
